
	
		II
		112th CONGRESS
		1st Session
		S. 1250
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2011
			Mr. Bennet (for himself,
			 Mr. Alexander, Ms. Mikulski, Mr.
			 Kirk, and Ms. Landrieu)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To create and expand innovative teacher and principal
		  preparation programs known as teacher and principal preparation
		  academies.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Growing Education Achievement
			 Training Academies for Teachers and Principals Act or the
			 GREAT Teachers and Principals
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Purpose.
					Sec. 3. Definitions.
					Sec. 4. State grants.
					Sec. 5. Subgrants to teacher or principal preparation
				academies.
					Sec. 6. Coordination with the Corporation for National and
				Community Service.
					Sec. 7. Authorization of appropriations.
				
			2.PurposeThe purpose of this Act is to encourage
			 innovation in the field of teacher and principal preparation by creating and
			 expanding teacher or principal preparation academies that will increase the
			 number of effective teachers and principals serving in high-needs schools and
			 hard-to-staff subjects.
		3.DefinitionsIn this Act:
			(1)Principal
			 preparation academyThe term principal preparation
			 academy means a public or other nonprofit institution for preparing
			 principals that—
				(A)enters into a
			 charter with a State authorizer that specifies the goals and outcomes expected
			 of the principal preparation academy and the obligations of the State
			 authorizer, including—
					(i)a
			 requirement that—
						(I)principal
			 candidates, or principals serving on alternative certificates, licenses, or
			 credentials, who are enrolled in the principal preparation academy receive a
			 significant part of their training through clinical preparation that partners
			 the principal candidate with a mentor principal; and
						(II)the academy will
			 provide instruction to the principal candidate that links to the clinical
			 preparation experience;
						(ii)the number of
			 principals the principal preparation academy will produce and the minimum
			 number and percentage of effective principals with a demonstrated track record
			 of success in getting a school's students on track to being career and college
			 ready;
					(iii)a
			 requirement that a certificate of completion (or degree, if the principal
			 preparation academy is, or is affiliated with, an institution of higher
			 education) will be conferred upon a graduate from the principal preparation
			 academy only after the graduate demonstrates a track record of success in
			 getting a school's students on track to being college and career ready;
					(iv)a
			 requirement that the principal preparation academy survey the academy's alumni
			 not less than once every 3 years to track the number of alumni employed as
			 principals and in education; and
					(v)timelines for
			 producing cohorts of graduates and conferring certificates of completion (or
			 degrees, if the principal preparation academy is, or is affiliated with, an
			 institution of higher education) from the principal preparation academy;
					(B)shall not have
			 unnecessary restrictions on the methods the principal preparation academy will
			 use to train principal candidates, including restrictions or
			 requirements—
					(i)obligating the
			 faculty of the principal preparation academy faculty to hold advanced
			 degrees;
					(ii)obligating such
			 faculty to conduct academic research;
					(iii)related to the
			 physical infrastructure of the principal preparation academy; or
					(iv)related to the
			 number of course credits required as part of the program of study; and
					(C)limits admission
			 to its program to candidates who demonstrate strong potential to be effective
			 principals, based on a rigorous, competency-based selection process that
			 reviews a candidate's prior academic achievement or record of professional
			 accomplishment.
				(2)State
			 authorizerThe term State authorizer means an entity
			 designated by the State to recognize teacher or principal preparation academies
			 within the State that—
				(A)may be a
			 nonprofit organization, State educational agency, or other public entity, or
			 consortium of such entities (including a consortium of States); and
				(B)does not renew a
			 teacher or principal preparation academy’s charter if the academy fails to
			 produce the minimum number or percentage of effective teachers or principals,
			 respectively, identified in the academy's charter.
				(3)Teacher
			 preparation academyThe term teacher preparation
			 academy means a public or other nonprofit institution for preparing
			 teachers that—
				(A)enters into a
			 charter with a State authorizer that specifies the goals and outcomes expected
			 of the teacher preparation academy and the obligations of the State authorizer,
			 including—
					(i)a
			 requirement that—
						(I)teacher
			 candidates, or teachers teaching on alternative certificates, licenses, or
			 credentials, who are enrolled in the teacher preparation academy receive a
			 significant part of their training through clinical preparation that partners
			 teacher candidates with mentor teachers with a demonstrated track record of
			 success in improving academic achievement in the classroom; and
						(II)the academy will
			 provide instruction to teacher candidates that links to the clinical
			 preparation experience;
						(ii)the number of
			 teachers the teacher preparation academy will produce and the minimum number
			 and percentage of effective teachers with a demonstrated track record of
			 success in getting students on track to being college and career ready, based
			 on multiple measures of student achievement;
					(iii)a
			 requirement that a teacher preparation academy will only award a certificate of
			 completion (or degree, if the teacher preparation academy is, or is affiliated
			 with, an institution of higher education) after the graduate demonstrates the
			 track record of success described in clause (ii), either as a student teacher
			 or teacher-of-record on an alternative certificate, license, or
			 credential;
					(iv)a
			 requirement that the teacher preparation academy survey the academy's alumni
			 not less than once every 3 years to track the number of alumni employed as
			 teachers and in education; and
					(v)timelines for
			 producing cohorts of graduates and conferring certificates of completion (or
			 degrees, if the teacher preparation academy is, or is affiliated with, an
			 institution of higher education) from the teacher preparation academy;
					(B)shall not have
			 unnecessary restrictions on the methods or inputs the teacher preparation
			 academy will use to train teacher candidates or teachers teaching on
			 alternative certificates, licenses, or credentials, including restrictions or
			 requirements—
					(i)obligating the
			 faculty of the teacher preparation academy to hold advanced degrees;
					(ii)obligating such
			 faculty to conduct academic research;
					(iii)related to the
			 physical infrastructure of the teacher preparation academy;
					(iv)related to the
			 number of course credits required as part of the program of study;
					(v)related to the
			 undergraduate coursework completed by teachers teaching on alternative
			 certificates, licenses, or credentials, as long as such teachers have
			 successfully passed all relevant State-approved content area examinations;
			 or
					(vi)related to
			 obtaining additional accreditation from a national accrediting body; and
					(C)limits admission
			 to its program to candidates who demonstrate strong potential to be effective
			 teachers, based on a rigorous selection process that reviews a candidate's
			 prior academic achievement or record of professional accomplishment.
				(4)Teacher or
			 principal preparation academyThe term teacher or principal
			 preparation academy means a teacher preparation academy or a principal
			 preparation academy.
			4.State
			 grants
			(a)In
			 generalThe Secretary is authorized to award grants to States
			 having applications approved under subsection (b) to enable such States to
			 create or expand teacher or principal preparation academies.
			(b)ApplicationsEach
			 State that desires a grant under this Act shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may reasonably require. The application shall include—
				(1)an assurance that
			 the State does not have in place legal, statutory, or regulatory barriers to
			 the creation or operation of teacher or principal preparation academies;
				(2)a description of
			 how the State will promote the creation and expansion of teacher or principal
			 preparation academies;
				(3)a description of
			 how the authorization and approval of teacher or principal preparation
			 academies is separate and distinct from the requirements otherwise established
			 by the State for approval of other teacher or principal preparation
			 programs;
				(4)a description of
			 the process the State authorizer will use to authorize and approve a teacher or
			 principal preparation academy that—
					(A)enables
			 participants in the academy to be eligible for State financial aid to the same
			 extent as participants in other State-approved teacher or principal preparation
			 programs, including alternative certification, licensure, or credential
			 programs;
					(B)enables teachers
			 who are teaching on alternative certificates, licenses, or credentials to teach
			 in the State while enrolled in a teacher preparation academy; and
					(C)enables graduates
			 from teacher preparation academies to be eligible to teach in such State and
			 graduates from principal preparation academies to be eligible to be a principal
			 in a school in such State;
					(5)a description of
			 the process the State authorizer will use to monitor the success of—
					(A)a teacher
			 preparation academy in—
						(i)producing
			 effective teachers that demonstrate a track record of success in getting
			 students on track to being college and career ready, based on multiple measures
			 of student achievement; and
						(ii)preparing
			 teachers to teach in high-needs schools or hard-to-staff subjects; and
						(B)a principal
			 preparation academy in—
						(i)producing
			 effective principals that demonstrate a track record of success in getting
			 students in a school on track to being career and college ready; and
						(ii)preparing
			 principals to serve in high-needs schools or hard-to-staff subjects;
						(6)the criteria the
			 State authorizer will apply in renewing or denying a teacher or principal
			 preparation academy’s charter, including the minimum number and percentage of
			 effective teachers or principals such academy must produce in order to renew
			 its charter; and
				(7)an assurance that
			 the State will recognize a certificate of completion (from a teacher or
			 principal preparation academy that is not, or is unaffiliated with, an
			 institution of higher education), as at least the equivalent of a master’s
			 degree in education for the purposes of teacher or principal hiring, retention,
			 compensation, and promotion in the State.
				(c)Uses of
			 fundsA State receiving a grant under this Act shall use grant
			 funds to—
				(1)implement a
			 process by which to—
					(A)create or
			 designate State authorizers; and
					(B)create or approve
			 teacher or principal preparation academies;
					(2)support, directly
			 or through a nonprofit intermediary organization, the establishment and
			 operation of teacher or principal preparation academies by assisting entities
			 with the planning, program design, and implementation of such programs;
			 and
				(3)award subgrants
			 to teacher or principal preparation academies in the State in accordance with
			 section 5.
				5.Subgrants to
			 teacher or principal preparation academies
			(a)In
			 generalFrom the amounts made available under section 4(c)(3), a
			 State shall award subgrants to nonprofit entities to carry out activities
			 described in subsection (d).
			(b)ApplicationsEach
			 nonprofit entity desiring a subgrant under this section from a State shall
			 submit an application to a State authorizer designated by the State to receive
			 such applications. The application shall include, at a minimum—
				(1)a description of
			 the teacher or principal preparation academy's proposed curriculum, training of
			 teacher or principal candidates (including clinical training), and approach to
			 teacher or principal development;
				(2)the student
			 achievement outcomes the entity will require of academy graduates before
			 conferring a degree or certificate of completion from the program, with
			 timelines for obtaining such outcomes;
				(3)a multi-year
			 financial and operating model for the entity;
				(4)the
			 qualifications of the entity’s chief executive officer or organization leader;
			 and
				(5)a description of
			 how the teacher or principal preparation academy is designed to prepare
			 teachers or principals to serve in high-need areas (including rural areas and
			 Native American communities), or hard-to-staff subjects.
				(c)PriorityIn
			 awarding subgrants under this section, a State shall give a priority to
			 entities proposing to expand previously existing teacher or principal
			 preparation programs, as of the date of application, with a demonstrated track
			 record of success in getting students on track to being college and career
			 ready.
			(d)Uses of
			 fundsAn entity that receives a subgrant under this section shall
			 use its subgrant—
				(1)to establish a
			 teacher or principal preparation academy;
				(2)to expand the
			 capacity of a teacher or principal preparation academy;
				(3)to measure the
			 effectiveness of a teacher or principal preparation academy in improving
			 student academic achievement, as demonstrated by getting students on track to
			 be college and career ready; or
				(4)to recruit
			 candidates for a teacher or principal preparation academy who have demonstrated
			 strong potential to be effective teachers or principals, based on a rigorous,
			 competency-based selection process that reviews a candidate's prior academic
			 achievement or record of professional accomplishment.
				6.Coordination
			 with the Corporation for National and Community Service
			(a)Interagency
			 agreementThe Secretary shall enter into an interagency agreement
			 with the Corporation for National and Community Service under section 121(b) of
			 the National and Community Service Act of 1990 (42 U.S.C. 12571(b)) under which
			 the Corporation shall approve positions, for candidates at each teacher or
			 principal preparation academy that receives financial assistance under this
			 Act, as approved national service positions, as defined in section 101 of the
			 National and Community Service Act of 1990 (42 U.S.C. 12511). Such interagency
			 agreement shall specify how a degree or certificate of completion for a term of
			 service as a participant at a teacher or principal preparation academy will be
			 submitted to the Corporation.
			(b)Special
			 ruleNotwithstanding section 148 of the National and Community
			 Service Act of 1990 (42 U.S.C. 12604), the Secretary and the Chief Executive
			 Officer of the Corporation for National and Community Service shall develop a
			 program under which national service educational awards may be disbursed to a
			 teacher or principal preparation academy to cover or reimburse the costs of
			 attending the academy.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for each of fiscal years 2012 through 2016.
		
